Motion insofar as it seeks dismissal of the appeal as against defendant Xenos granted and the appeal as against that defendant dismissed, with $20 costs of motion, upon the ground that the portion" of the order of the Appellate Division which dismissed causes of action against defendant Xenos, with leave to replead, does not finally determine the action within the meaning of the Constitution. Motion insofar as it seeks dismissal of the appeal as against defendant Fort Howard Paper Company denied.